Preston, J.
I dissent from Paragraph 4 of the opinion.
Briefly, there were two witnesses for plaintiffs, to one for the bank, on the question of notice. This, of course, is not always the criterion. But the trial court saw them, and stated and found that they were of equal credibility. They were equally interested. I see nothing particularly improbable in the story of the two. Furthermore, I think the record shows that jflaintiffs had been carrying Watson for years in his cattle business, and that this was, and had been for years, known generally in the community, and that Watson had mortgaged everything to plaintiffs. We have a rule that we give some consideration to the findings of the trial court. I see no reason, in this case, to bend or break the rule. I would affirm on all points.
Ladd, J., joins in this dissent.